Citation Nr: 1611831	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  06-29 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder, schizophrenia, and posttraumatic stress disorder (PTSD). 

REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Adams, Counsel







INTRODUCTION

The Veteran had active military service from November 1963 to May 1964, and from July 1964 to September 1964.

This matter is on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which confirmed and continued the previous denial of service connection for a panic/anxiety disorder.  A June 2009 rating decision denied service connection for schizophrenia and PTSD.

Although a Veteran might only claim service connection for a particular psychiatric disorder, the claim cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board will consider entitlement to all psychiatric diagnoses raised by the record.

This matter was remanded by the Board in September 2008 and February 2010 for further development and is now ready for disposition.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran does not have PTSD

2.  The Veteran's psychiatric disability did not originate in service or until years thereafter, and psychiatric disability is not otherwise etiologically related to service.
 

CONCLUSION OF LAW

An acquired psychiatric disorder, to include anxiety disorder, schizophrenia, and PTSD, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304(f), 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, certain diseases, such as psychoses, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  Psychoses include the following specific disorders: brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384 (2015).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For purposes of Veterans' benefits, personality disorders are considered congenital or developmental defects and are therefore not considered "diseases or injuries" under the applicable legislation.  38 C.F.R. § 4.9 (2015).  As such, personality disorders do not constitute a disability for VA compensation purposes.  38 C.F.R. §§ 3.303, 4.9, 4.127 (2015); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Service connection is only possible if there is evidence of additional disability due to aggravation during service of the congenital defect by superimposed disease or injury.  See VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015); Cohen v. Brown, 10 Vet. App. 128 (1997).  Diagnoses of mental disorders must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM- IV).  Id., see also 38 C.F.R. § 4.125(a) (2015).  In August 2014, VA amended 4.125 by changing DSM-IV to DSM-5.  See Fed. Reg. 45093 (Aug. 4, 2014).

In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was 'engaged in combat with the enemy.'  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records, and 'consistent with the circumstances, conditions, or hardships of such service.'  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d),(f); Doran v. Brown, 6 Vet. App.  283, 289 (1994).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that a veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99.

If it is determined that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies a veteran's testimony or statements as to the occurrence of the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. 

VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5) (2015).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

With regard to the Veteran's reported military sexual abuse, the Board is fully aware of the fact that military sexual abuse is a somber problem in our nation's military and that many such events go unreported.  The simple lack of any records regarding the events is not, in and of itself, a basis to deny the claim.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).  In this case, however, there is a great deal of evidence and much of it provides highly probative evidence against this claim.

In this regard, the Veteran's service treatment records (STRs) include reports dated in December 1963 which document a complaint of anxiety, over-dramatic type, and an impression of anxiety.  However, the October 1963 enlistment and April 1964 separation examinations indicate normal clinical psychiatric evaluations.  The corresponding reports of medical history reflect that the Veteran denied any history of frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.

The Veteran's service personnel records (SPRs) show that upon enlistment he stated that he was 18 years old, when in actuality he was only 16, and he and his mother later requested a discharge from service due to his lack of maturity.  In April 1964, he failed to report for work formation for which he received an Article 15.  However, the SPRs do not provide any evidence of physical abuse or sexual assault during service.

Post-service, records from the Social Security Administration (SSA) are also completely void of any report of MST.  These records include an April 1991 report in which the medical provider could find no evidence of PTSD.  During a May 1996 psychosocial assessment, the Veteran indicated that he had no memory of being sexually, physically, or emotionally abused and denied any history of domestic violence/sexual assault.  

Private treatment records include a January 2003 report which reflects a prior diagnosis of a delusional disorder and belief that he was Elvis Presley.  He claimed that he was served as a lieutenant in the Army in Vietnam and a prisoner of war who was tortured by the Vietnamese.  He also related that he had a friend who was shot in the head, saw "his brains coming out," and died in his arms.  He later denied serving in Vietnam.  His diagnoses included PTSD, chronic, with late onset.

In a February 2005 statement, a private licensed social worker opined that the Veteran's current psychopathology originated in his youth and seemed to have commenced after his "ill-fated stint" during service.  The social worker noted a long history of substance abuse with his current diagnosis including major depression, recurrent and panic attacks with agoraphobia and opined that he had all the elements necessary to sustain a diagnosis of PTSD.

In an October 2005 psychological evaluation, the Veteran clarified that he did not serve in Vietnam, that his panic attacks began during service, and that he sought medical attention on a couple of occasions.  He said that a sergeant "slapped him down" for seeking medical attention and threatened to put him on extra KP duty if he sought additional help.  He described the style of training as "harassment," when the sergeant shouted orders and required that he yell back at the top of his lungs; he considered his basic training to be "violent."  He stated that at one point, he thought that he was having a heart attack and sought medical attention.  His diagnoses included PTSD and schizoaffective disorder-bipolar type.

On August 2006 VA mental disorders examination, the examining physician indicated that some of the information the Veteran gave during the interview did not appear overly reliable.  On review of the claims file, the examining physician noted that the STRs showed that the Veteran was seen for anxiety and over-dramatic reaction in December 1963.  He was also seen that month for hyperventilation diagnosed as anxiety.  The Veteran complained of anxiety and panic attacks during service and stated that he was harassed and physically abused by sergeants who threatened him with bodily harm.  However, he denied receiving any in-service psychiatric treatment.  The examining physician diagnosed the Veteran as having anxiety disorder not otherwise specified (NOS), and personality disorder, NOS.

Private treatment records include an October 2006 report in which he denied a history of sexual abuse.

In a November 2008 statement, the Veteran claimed that two sergeants sodomized him after knocking him unconscious.

On December 2008 VA mental disorder examination, he presented with a self-reported history of being sexually assaulted by two sergeants during service.  He was diagnosed as having a panic disorder and a schizotypal personality disorder.

In an April 2009 statement, the Veteran claimed that in December 1963 two sergeants sodomized him on a dirt road.  In a March 2010 statement, he claimed that the sergeants threatened to kill him if he told anyone what happened.
 
In a June 2011 statement, the Veteran indicated that he wished to file a claim for sexual trauma due to being raped by Sergeants "G." and "C." around May 1963 during boot camp.

On July 2009 VA mental disorders examination, the Veteran presented with a self-reported history of being sexually abused during service by two drill sergeants sodomized.  He denied any child sexual abuse, but the examining physician observed that this was inconsistent with medical records which indicated a history of sexual abuse at 12 years of age.  The examiner noted that despite the Veteran's recent account of being sodomized by two drill sergeants, his medical records showed that he denied being the victim of any sexual victimization or victim of rape in a June 1998 private medical report.  The examiner diagnosed the Veteran as having schizoaffective disorder and personality disorder, NOS.

On November 2015 VA initial PTSD Disability Benefits Questionnaire (DBQ) examination, the examining physician noted the Veteran's history of mental health treatment for most of his adult life, with numerous hospitalizations.  He reported that he was taken to a dirt road where he was raped by his sergeant and told not to tell anyone what happened.  The examining physician noted that the Veteran has been diagnosed with schizoaffective disorder for several years and on that basis explained it is difficult, if not impossible, to determine whether his memory of MST is veridical (i.e., truthful).  The examining physician noted that there was no reason to doubt that the incident occurred but, given the other psychiatric symptoms, it would be mere speculation to say that the Veteran suffered from schizoaffective disorder attributable to MST.  The examining physician also stated that there was no documentation of mental health problems during service.

The Board first finds that the preponderance of the evidence is against a finding that the Veteran has PTSD.  The only diagnoses of PTSD in the record are from private medical clinicians, who apparently based their diagnoses on stressors other than sexual assault (as the Veteran first reported the sexual assault stressor after the diagnoses of PTSD were offered).  The stressors on which the private diagnoses were based were apparently unverified stressors including being harassed by superiors, and the clearly unreliable stressors of prisoner-of-war experiences.  The record reflects, however, that every VA psychiatric examiner after 2005 has concluded that the Veteran has psychiatric disorders other than PTSD, and none of those examiners has determined that the Veteran meets the criteria for a diagnosis of PTSD.  Since 2008, the Veteran has focused his account of a stressor to concentrate on the sexual assault stressor, but the examiners have consistently declined to diagnose PTSD.  Given that the prior diagnoses of PTSD were based on stressors that have not been corroborated, and given that examiners since at least 2006 have consistently declined to diagnose PTSD, and as the diagnosis of a psychiatric disorder is clearly outside the capabilities of a layperson such as the Veteran, the Board finds that the evidence as a whole establishes that the Veteran does not have PTSD.  

Turning to the other psychiatric disorders afflicting the Veteran, his primary assertion is that the psychiatric disability originated from the claimed sexual assault.  The Board finds that the evidence as a whole does not support that the claimed assault occurred.  Although the November 2015 examiner indicated there was no reason to doubt that the assault occurred, the examiner did not actually find that the Veteran did experience the claimed assault.  Even if the examiner did affirmatively conclude that the assault occurred, the probative value of his opinion is outweighed by the other evidence of record.  Specifically, examiners have noted on several occasions that the Veteran is not an accurate historian as to the occurrence of the reported assault during service.  His post-service reports of other abuse that occurred prior to service and the lack of accompanying reports of any abuse or assaults during service are more probative than his later reports of in-service assaults or abuse.  His statements are at best, inconsistent.

The Board has reviewed the Veteran's statements over time in great detail to determine their credibility, and the Board finds that the evolving specificity of the Veteran's recollections detracts from the credibility.  For example, in May 1996 he reported that he had no memory of being sexually, physically, or emotionally abused and denied any history of domestic violence/sexual assault.  In January 2003, his reported stressor was serving in Vietnam during which he was a prisoner of war and was tortured by the Vietnamese.  He also stated that a friend died in his arms after being shot in the head.  In October 2005, he denied serving in Vietnam, but stated that a sergeant "slapped him down" for seeking medical attention for panic attacks and threatened to put him on extra KP duty if he sought additional help.  In October 2006, he denied a history of sexual abuse.  Then in November 2008 he claimed that two sergeants sodomized him after knocking him unconscious.  In June 2011, he identified his attackers.

The evolving and changing nature of the claimed stressors, as well as the adding of increasing specifics of the stressors as the years progress undermine the credibility of the Veteran's account.  Moreover, his accounts are inconsistent with the STRs and SPRs.  The Board points out that it is not the absence of any reports of MST in service that is important, it is the fact that after service, the Veteran denied any MST until it became apparent that VA would not accept his other claimed stressors, and he then switched his account of stressors to focus on the claimed MST.
 
Based on the above, the Board concludes that the alleged in-service assault/abuse did not occur.  See Seng v. Holder, 584 F.3d 13, 19 (1st Cir.2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory) [cited by C.J. Kasold in Wohlwend v. Shinseki, No. 08-356, 2014 WL 1931182 at *3 (May 15, 2014)]. 

Given the Board's conclusion that the in-service assault/abuse did not occur, the November 2015 examiner's opinion that there is no reason to doubt that the MST occurred is not probative of nexus, especially considering the fact that he also opined that it is difficult, if not impossible, to determine whether his memory of the MST is even truthful.

The question of whether the Veteran was exposed to a stressor in service under these facts is a factual one and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Whether a claimed stressor is of sufficient gravity to cause or support a diagnosis of PTSD is a decision that is medical in nature.  Whether a claimed stressor actually occurred is a question of fact for adjudicators.  

Moreover, while the February 2005 social worker and April 2006 relate the Veteran's psychiatric disability to service, there is no indication that any of those reports were based on a review of the evidence in the Veteran's case as a whole.  There is no indication that the medical providers reviewed any other relevant evidence in the claims file in rendering their diagnoses.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Although a review of the claims file or lack thereof is not dispositive of the probative value of a medical opinion, see Nieves-Rodriguez v. Peake, 22 Vet. App. at 304, an informed understanding of the Veteran's medical history is.  In this case, the private opinions are not based on such an accurate understanding.  Consequently, these reports warrant little probative weight. 

While the record reflects psychiatric symptomatology prior to service and the Veteran's reports of physical and sexual abuse as a child, the Veteran does not contend nor does the evidence show that any acquired psychiatric disorder pre-existed his service.  As previously stated, the Veteran's STRs include an impression of anxiety in December 1963, but the April 1964 separation examination indicates a normal psychiatric clinical evaluation.  Nor does the evidence show that any pre-existing acquired psychiatric disorder was aggravated by service.  The STRs are negative for any documented statements that indicate the existence of an acquired psychiatric disorder prior to service enlistment. 

Moreover, on December 2008 VA examination, the examining physician indicated that there is contradictory evidence in the chart as to whether the Veteran's panic disorder and anxiety pre-existed service, including a 1997 private treatment record which states anxiety and panic began when the Veteran was a teenager prior to service and other evidence indicates dates of onset in both 1966 and 1989.  However, the examining physician opined that these disorders did not pre-exist his service.

In short, the Veteran did not have a psychiatric disorder which pre-existed service.  

The voluminous post-service records, include records from the Social Security Administration (SSA) as well as private and VA treatment records that reflect treatment of several acquired psychiatric disorders, including schizoaffective disorder, bipolar type; anxiety disorder, personality disorder, anxiety disorder, and depressive disorder. 

In his September 2004 claim, the Veteran indicated that he had a panic/anxiety disorder that began in December 1963 due to the "harsh ways of the sergeants and the fear of going to Vietnam which triggered his psychiatric disorder."  He stated that he was afraid of his sergeants so he went to sick call one time.

SSA records include a September 1992 disability determination which indicates a primary diagnosis of affective disorder and a secondary diagnosis of drug addiction.  These records include an April 1991 report which indicates that on mental status examination he was either consciously exaggerating his symptoms or malingering.  It was noted that he had no prior psychiatric treatment and his diagnoses included alcohol abuse and dependency, reportedly in remission; anxiety disorder, NOS; and depressive disorder, NOS.

Private treatment records include a January 2003 report which reflects a prior diagnosis of a delusional disorder and belief that he was Elvis Presley.  His diagnoses included a psychotic disorder, NOS; delusional disorder, by history.

VA treatment records include a September 2005 report which shows that the Veteran attended the appointment with the intention of obtaining an opinion relating his anxiety to his service; he was not interested in receiving treatment at that time.  He explained that after 2 months of service he was ousted for being too young.  He said that he joined the Army to get a job as he was married and had a young son and was given an opportunity to stay in the Army after they found out he was too young, but he chose to leave due to his mother's health.  He stated that he did not get psychiatric treatment until the late 1980s when he developed a "delusional" problem.  The physician diagnosed Axis I rule/out psychotic disorder and opined that he presented a very confusing clinical picture primarily due to his unreliability as a historian.  He was only there for the purpose of obtaining benefits which made his validity even more questionable.

In an April 2006 opinion, Dr. B.T., D.O. (doctor of osteopathy), indicated that he had treated the Veteran since August 2001, reviewed a January 2002 report from Dr. E.R. who diagnosed panic disorder and PTSD and a January 2000 report from Dr. K.B., D.O, that documented posttraumatic stress syndrome, chronic anxiety and a letter from Dr. J.K.A. (licensed family and marriage therapist and alcohol and drug counselor) which diagnosed depression and anxiety she considered should be service-connected.  He opined that based on his review of the records and Veteran, his anxiety was due to his service in the Army and resulted in posttraumatic stress syndrome.

In May 2005, September 2007, and January 2008 private medical opinions, Dr. B.T. indicated the Veteran's anxiety disorder and depression were related to his service, opined that his problems did not began until he joined the military and was permanently aggravated by his service, based on review of his records and "service" records.

On August 2006 VA psychiatric examination, the examining physician indicated that some of the information the Veteran gave during the interview did not appear overly reliable.  The examining physician noted that his STRs showed that he was seen for anxiety and over dramatic reaction in December 1963.  He was also seen that month for hyperventilation diagnosed as anxiety.  The examining physician indicated that he presented a rather complex mental health picture.  He indicated that he began having anxiety and panic attacks during service.  He stated that he was harassed by the sergeants and was physically abused and threatened with bodily harm by them, but denied having any in-service psychiatric treatment.  The examiner noted that post-service, the Veteran's first VA treatment was in September 2005 at which time he was diagnosed with substance abuse, anxiety, and depression.  A July 2006 report noted that three VA professionals who treated him from June 2006 to July 2006 opined that the information he provided was unreliable.  The Veteran noted that prior to his service, he was physically and sexually abused by one of his stepfathers.  After a thorough examination and review of the claims file, the examiner diagnosed anxiety disorder, NOS and personality disorder, NOS.  The examining physician and opined that it was unlikely that the Veteran's anxiety and depression began during service.  The rationale was that it is most likely his personality problems began prior to his service given his dysfunctional childhood and additional medical evidence showed the same pattern of personality issues.

Pursuant to the Board's September 2008 remand, on December 2008 VA mental disorders examination, the examining physician diagnosed panic disorder and schizotype personality disorder.  She opined that although the Veteran was treated for what appears to be a panic attack at Fort Polk in 1963, there is no evidence of any treatment for anxiety for several years, suggesting that this was triggered by stress and does not represent a condition which continued to develop and result in functional impairment.  Thus, it was as likely as not that the Veteran's anxiety disorder is not directly related to his service.  

The examining physician noted a long history of mental illness, including treatment for a mental health disorder including anxiety and psychosis since anxiety was continuous and chronic and psychosis was intermittent with continuous residual symptoms.  This history included treatment and diagnoses of anxiety NOS; psychosis, NOS; panic disorder; schizoaffective disorder; delusional disorder; major depressive disorder with psychotic features; PTSD; alcohol dependence; Benzodiazepine dependence; and antisocial personality disorder which resulted in a rather complicated picture.  Based on clinical interview and after reviewing his treatment history, the reported symptoms were consistent with a panic disorder and a schizoaffective disorder.  The examining physician concluded that the personality disorder was the primary diagnosis and resulted in the majority of his social and functional impairment.  

On July 2009 VA mental disorders examination, the examining physician stated that the Veteran has an extensive mental health history with numerous mental health diagnoses, but opined that he did not meet criteria for a panic or anxiety disorder during service.  He was examined on two subsequent days during service in December 1963 and reported anxiety symptoms.  The examiner noted that no additional medical reports in service documented any additional episodes of anxiety symptoms.  Furthermore, his discharge paperwork showed that he denied any excessive worry, nervousness of any sort, sleep problems, or nightmares.  Therefore, while he was seen on two subsequent days for anxiety during service, his anxiety did not persist or require ongoing medical attention or present with clinically significant distress or impairment in social, occupational, or other important area of functioning.  Therefore, he did not meet any diagnostic criteria for an anxiety or panic disorder during service.  In fact, he did not receive any mental health treatment for any disorder until 1977 when he was treated for chronic alcoholism which appeared to have started in the service per the Veteran and continued for many years.

The examining physician also stated that the first mention of anxiety following service can be found in a March 1988 private treatment note in which he told the physician that he experienced nerve problems for the past 10 years 9 (which dates back to 1978).  Therefore, while he did have a current panic/anxiety disorder the examiner opined that it was not causally or etiologically related to his service.  The opinions were based on extensive review of the claims file, medical report, self-report psychological assessment, and clinical interview with the Veteran.

On November 2015 VA initial PTSD DBQ examination, the examining physician diagnosed schizoaffective disorder, bipolar type and opined that the question of whether schizoaffective disorder was due to or incurred in service cannot be answered without mere speculation.  As previously discussed, the examiner explained that he has been diagnosed with schizoaffective disorder for several years and that it is difficulty, if not impossible, to determine whether his memory of MST is truthful.  

The examining psychologist also indicated that there is no documentation of mental health problems during service.  While a December 1963 report reflects an impression of anxiety, the Board does not find that the psychologist's opinion conflicts with the STRs, as a whole, which indicate normal clinical psychiatric evaluations on October 1963 enlistment and April 1964 separation examinations and the Veteran's reports of medical history in which he denied any psychiatric symptomatology.  Moreover, this opinion is supported by the July 2009 VA examining physician's opinion that he did not meet the criteria for an acquired psychiatric disorder during service.

In this case, the Board finds that the VA medical examinations and opinions, in aggregate, provide highly probative and overwhelming evidence against this claim.  In August 2006, December 2008, July 2009, and November 2015 VA examining physicians reviewed the claims file, considered the Veteran's documented and reported history, and performed psychiatric evaluations.  They diagnosed a variety of acquired psychiatric disorders, none of which were related to the Veteran's service, supported by a conclusion with a sufficient rationale.  Therefore, the VA medical examinations and opinions provide probative evidence against the Veteran's claims of high probative weight.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board has considered the private opinions of Dr. B.T. and Dr. J.K.A., that he has an anxiety disorder and depression which are related to his service.  However, none of these reports are shown to have been based on a review of the Veteran's case as a whole-while there is an indication that Dr. B.T. reviewed a portion of the Veteran's claims file, there is no indication that either medical provider reviewed the entire claims file in rendering their diagnoses.  Prejean, supra.  It is true that a review of the claims failure or lack thereof does not control the probative value of a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 304.  However, these reports warrant less probative weight as none of them, unlike the August 2006, December 2008, July 2009, and November 2015 VA examination reports, for example, are based on a current mental health evaluation of the Veteran and complete review of the entire claims file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  
 
The Board finds that the claim must be denied.  There is no competent medical evidence to show that the Veteran has any acquired psychiatric disorder that is related to his service.

The Veteran's reported history of continued symptomatology since active service has also been considered but is not found to be accurate.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Notably, with the exception of complaints of anxiety in December 1963, the STRs are void of any diagnosed acquired psychiatric disorder related to the Veteran's currently diagnosed acquired psychiatric disorders.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In this case, the Board finds that the Veteran did not experience any symptoms of psychoses until 1978, which is at least 14 years after service.  This long period without problems (while, importantly, other problems are indicated) weighs against the claim.  Continuity of symptomatology has not been established, either through the competent evidence of record or through the Veteran's statements.  The most probative medical opinions and the most probative facts provide evidence, overall, against this claim. 

Notwithstanding the lapse in treatment for his acquired psychiatric disorder during the course of the appeal, there is no competent medical evidence to that the Veteran has an acquired psychiatric disorder that is related to his service.  The service records, post-service records, and VA examinations and medical opinions provide particularly negative evidence on this point, overall. 

The Board has taken the contention that the Veteran has an acquired psychiatric disorder, that is related to his service very seriously (this was the basis of the Board's remands in order to address this medical question).  The Board has also closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his claimed disability.  The best evidence, but by no means all evidence, provides evidence against this claim of high probative weight.  

The Board has taken the contention that the Veteran has an acquired psychiatric disorder that was caused by his service with great care and detail.  The Board has also closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his claimed acquired psychiatric disorder.   Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of an acquired psychiatric disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The evidence the Board has reviewed, in detail, only provides evidence suggesting the Veteran's recollection of events are inaccurate.  Again, some of the Veteran's own prior statements to health care providers provide highly probative factual evidence against this claim.

Beyond the above, the Board gives little weight to the Veteran's contention that he has PTSD or any other acquired psychiatric disorder due to his in-service stressors, including military sexual trauma, based on the STRs and SPRs which are void of any evidence of an assault or treatment for any acquired psychiatric disorder.  More importantly, medical providers found him to be an unreliable historian, including a September 2005 VA medical provider which noted that he attended the appointment for the sole purpose of obtaining an opinion relating his anxiety to his service which "made his validity even more questionable."  There is also evidence that suggests malingering and exaggeration of his symptoms.  This weighs heavily against his claim.  On these bases, the Board finds that the Veteran's assertions that his active service was so stressful and traumatic that he continues to experience PTSD, anxiety, depression, and psychoses as a result are simply not credible and that the Veteran's accounts of his in-service and current symptoms are exaggerated or fabricated.  Simply stated, the Veteran's statements regarding his service have been compromised.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for an acquired psychiatric disorder and there is no doubt to be otherwise resolved.  As such, this claim is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In this case, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The RO sent the Veteran a letter in November 2008, March 2010, and August 2011 which informed him of all three elements required by 38 C.F.R. § 3.159(b) and of the criteria for entitlement to service connection for an acquired psychiatric disorder.  As such, the VCAA duty to notify was satisfied.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the Board has reviewed the Veteran's service treatment records, service personnel records, SSA records, post-service VA and private treatment records (including those pertained pursuant to the Board's remand), and the Veteran's written assertions. 

Prior to and subsequent to the Board's September 2008 and February 2010 remands, relevant VA examinations and opinions were obtained in August 2006, December 2008, July 2009, and November 2015.  The Board finds that the examination reports and opinion shows the examining physicians considered the evidence of record and the reported history of the Veteran, conducted a thorough VA psychiatric examination, noting all findings necessary for proper adjudication of the matter, and explained the rationale for the opinion offered.  Hence, the Board finds that the VA examinations and medical opinions obtained in this case are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

Under the circumstances, the Board finds that there has been substantial compliance with its remands.  See Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.




	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for an acquired psychiatric disorder, to include an anxiety disorder, schizophrenia, and PTSD, is denied.

	

____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


